COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Billy Ray Barnes v. Marquita Deadrick

Appellate case number:    01-14-00271-CV

Trial court case number: 2013-06126

Trial court:              257th District Court of Harris County

        On April 1, 2014, appellant filed a notice of appeal from the trial court’s January 9, 2014
judgment. The clerk’s record was filed on April 7, 2014. The reporter’s record has not been
filed in this case. See TEX. R. APP. P. 35.1 (setting deadline for filing of appellate record). On
May 7, 2014, appellant filed his appellant’s brief. Because appellant’s brief was filed prior to the
complete filing of the appellate record, the filing of appellant’s brief was premature. See TEX. R.
APP. P. 38.6(a).
       Accordingly, we STRIKE appellant’s brief filed May 7, 2014. Appellant’s brief will be
due 30 days after the date the reporter’s record is filed. See id.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court


Date: May 13, 2014